Citation Nr: 1807685	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  10-39 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected posttraumatic headaches.

2. Entitlement to a total disability rating due to individual unemployability based on service-connected disabilities.

(The issue of entitlement to entitlement to an initial rating in excess of 10 percent for residuals of traumatic brain injury with dizziness and insomnia will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran had active military service from October 1988 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2013, the Veteran was afforded a hearing by a Veterans Law Judge who is no longer with the Board.  A transcript of this hearing is of record.  The undersigned has reviewed this transcript.  The Veteran was notified that he is entitled to another hearing but declined in an October 2017 correspondence.  See 38 U.S.C. § 7107(c) (2012).  

This case was most recently before the Board in July 2016 when it was remanded for additional development.  It has returned for adjudication.

A review of record shows that the Veteran perfected his appeal of entitlement to an initial rating in excess of 10 percent for residuals of traumatic brain injury (TBI) with dizziness and insomnia.  He requested a personal hearing before a Veterans Law Judge at the local RO (Travel Board).  That Travel Board hearing request has been acknowledged and is being scheduled.  Hence, following that hearing, a decision on the TBI issue will be provided to the Veteran.  


FINDINGS OF FACT

1. Prior to June 9, 2010, the Veteran's service-connected posttraumatic headaches were manifested by no more than characteristic prostrating attacks averaging one in two months.

2. From June 9, 2010, the Veteran's service-connected posttraumatic headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3. With full consideration of the Veteran's educational background and occupational experience, the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for posttraumatic headaches prior to June 9, 2010 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 8045, 8100, 9304 (effective before and after October 23, 2008).

2. The criteria for a rating of 50 percent for posttraumatic headaches from June 9, 2010 have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.124a, 4.130, Diagnostic Code 8045-8100 (2017).

3. The criteria for a TDIU based on service-connected disabilities have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.16 (2017).


	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

These matters were remanded in July 2016 for the purposes of obtaining updated treatment records and obtaining a VA opinion.  The treatment records have been added to the claims file and the Veteran was afforded an examination in October 2016.  Thus, there has been substantial compliance with the Board's remand directives and no further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47   (1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002) (holding that there was no Stegall violation when there has been substantial compliance with the Board's remand order).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes the claim for a TDIU would normally be considered as inextricably intertwined with an increased rating claim such as the TBI claim referenced in the Introduction.  However, notwithstanding the rating assigned for the TBI, which will considered by the Board at a later date, TDIU is being granted.  There is no prejudice to the Veteran in proceeding with separate adjudication of the appeals.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Increased Rating for Headaches

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes as a preliminary matter that the Veteran's service-connected posttraumatic headaches were initially rated 10 percent disabling under Diagnostic Code 8045-9304, effective from September 1997.  Effective October 23, 2008, however, the Veteran's headaches were rated under Diagnostic Code 8045-8100.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, prior to October 23, 2008, the hyphenated diagnostic code indicates that residuals of traumatic brain injury (TBI) (Diagnostic Code 8045) is rated under the criteria for major or mild neurocognitive disorder due to TBI (Diagnostic Code 9304).

The criteria for rating TBI were revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5) (2017).  For claims received by VA before that effective date, a Veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  See VBA Fast Letter 8-36 (October 24, 2008).

Before October 23, 2008, Diagnostic Code 8045 provided that TBI resulting in purely neurological disabilities such as hemiplegia, epileptiform seizures, and facial nerve paralysis, were to be rated under the Diagnostic Codes specifically dealing with such disabilities, with the use of a hyphenated diagnostic code (for example, 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, recognized as symptomatic of brain trauma, were to be rated as no greater than 10 percent disabling under Diagnostic Code 9304, for dementia due to head trauma. This 10 percent rating was not to be combined with any other rating for disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable absent a diagnosis of multi-infarct dementia associated with brain trauma.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

Beginning October 23, 2008, Diagnostic Code 8045 provides for three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).  

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as  migraine headaches, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

As applicable, Note (1) of 38 C.F.R. § 4.124a indicates: 

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Accordingly, pursuant to the October 2008 revision, the RO awarded a separate 10 percent disability rating for residuals of traumatic brain injury related to a cognitive impairment under Diagnostic Code 8045 and found the Veteran's posttraumatic headaches were more appropriately rated under Diagnostic Code 8045-8100 from October 23, 2008.  [It is again noted that the claim for an increased rating for the residuals of a TBI will be the subject of a separate decision.]

Under Diagnostic Code 8100, migraine headaches with very frequent completely prostrating attacks productive of severe economic inadaptability warrant a maximum 50 percent disability rating.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  Id.

A. Prior to June 9, 2010

The Veteran's treatment records include treatment in February 2007 when the Veteran complained of headaches, indicating that prostrating attacks occurred every other month and lasted up to 7 days.  At that time, the Veteran reported recent worsening of the frequency and severity of the headaches.  

In November 2009, the Veteran stated that he had a headache for the previous week.  He indicated that the pain moved around in his head, but he denied any nausea or vomiting.

In January 2010, the Veteran reported chronic generalized headaches.  

Based on the above, the Board finds that the criteria for a rating in excess of 10 percent for the Veteran's service-connected posttraumatic headaches have not been met prior to June 9, 2010 under both the previous rating criteria and those effective from October 23, 2008.  As noted above, under Diagnostic Code 9304 prior to October 23, 2008, purely subjective complaints, such as headaches recognized as symptomatic of brain trauma, were to be rated 10 percent and no higher.  There is likewise no evidence of characteristic prostrating attacks occurring at least once a month to warrant an increased rating under Diagnostic Code 8100.  Indeed, by the Veteran's own report, he endured prostrating attacks of headache pain every other month.  

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against awarding a rating in excess of 10 percent for the Veteran's service-connected posttraumatic headaches prior to June 9, 2010.  

B. From June 9, 2010

The Veteran was afforded a VA examination on June 9, 2010.  At that time, he described having headaches in service but that they gradually increased over time.  He reported that he got at least one headache per week that could last for a couple of hours.  He stated that he has sleepless nights due to the headaches.  The examiner did not think the Veteran's symptoms would interfere with work, activities of daily living, or family relationships.  

In a September 2010 statement, the Veteran reported "serious migraines" that last up to several days and cause a loss of sleep.  

A February 2011 VA eye consultation indicates that the Veteran reported headaches almost every day with pain up to about 7 out of 10 on the pain scale. 

In March 2011, the Veteran reported essentially chronic daily headaches, stating that the pain occurs at least every other day.  The pain fluctuates in intensity from mild to severe.  The duration of the headaches ranged from one-half hour to 48 hours and they were associated with photophobia, phonophobia, and nausea.  He reported generalized fatigue with the headaches.  

In May 2011, the Veteran reported that he took over-the-counter Advil when he had headaches and he had taken it that day.  

In August 2011, the Veteran reported a history of headaches daily or every other day.  The pain fluctuated from mild to severe.  The duration of the headaches ranged from one-half hour to 48 hours and they were associated with photophobia, phonophobia, and nausea.  He reported generalized fatigue with the headaches.  

In November 2011, the Veteran was seen again for complaint of headaches.

The Veteran sought treatment in July 2012 for the headaches, indicating they had worsened in the previous 2 weeks so he began taking his prescription medication again.  He was unable to sleep more than 3 hours per night in the previous 2 weeks due to the headaches.  

In December 2012, the Veteran reported that he had daily headaches and while he did have pain-free periods, that his current headache had been present for 3 days.  

During the August 2013 VA hearing, the Veteran reported that he lost his job due to the frequency with which he missed work related to his headaches.  He stated that his persistent headaches reach about a 10 out of 10 on the pain scale once a week and then remain at a 7 out of 10 otherwise.  He reported laying down sometimes everyday to help ease the pain caused by the headaches.  He said he cannot go to the gym, play football, or hang out with a group of people for fear it will be too loud.  

During treatment in September 2013, the Veteran reported that he had a headache that was so painful he stayed in bed all day for 2 days. 

He reported headaches again in January 2014, April 2014, October 2014, December 2014, January 2015, and April 2015.

During a VA examination in August 2014, the Veteran reported headaches daily or every other day lasting one-half hour to 48 hours.  He indicated that the pain fluctuated from mild to severe and he gets associated generalized fatigue.  He stated that when the headaches are severe, he cannot concentrate or do anything.  The examiner found that the Veteran did have characteristic prostrating attacks of migraine/non-migraine headache pain occurring about once a month.  The examiner also indicated that the Veteran had very prostrating and prolonged attacks of migraines productive of severe economic inadaptability.  

The Veteran was afforded a VA examination in July 2015.  At that time, the Veteran reported constant head pain with associated nausea and sensitivity to light.  The examiner found that the Veteran did not have characteristic prostrating attacks of migraine/non-migraine headache pain.  

During the October 2016 VA examination, the Veteran reported a headache about once per week that had increased to almost every day.  He indicated that he has to stay in bed about twice per week with the headache.  He had partial relief with medication but indicated that he had not been able to work for several years because of the headaches.  The Veteran reported pain lasting 1 to 2 days on both sides of the head.  The examiner found that the Veteran had very frequent prostrating and prolonged attacks of non-migraine headache pain.  

Based on the above, the Board finds that a rating of 50 percent is warranted for the Veteran's service-connected posttraumatic headaches from June 9, 2010.  At that time, the Veteran reported an increase in the frequency and duration of his headaches.  Several VA examiners have described the Veteran's symptoms as very frequent prostrating and prolonged attacks of pain.  In addition to the Veteran's reports of near constant headaches and the evidence showing near monthly treatment for extended headaches, the Board will afford the Veteran the benefit of the doubt and find that the requirements for the maximum 50 percent rating have been met from June 9, 2010.  

II. TDIU

A total rating for compensation may be assigned where the schedular rating is less  than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2017).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2017).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating alone is a recognition that the impairment makes it difficult to obtain/keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The above grant for a 50 percent rating for posttraumatic headaches provides the Veteran with a combined rating of 90 percent since June 9, 2010, and a rating of at least 40 percent due to a single disability since that time.  The Veteran is additionally service-connected for obstructive sleep apnea, rated 50 percent disabling; scar on the forehead, rated 30 percent disabling; residuals of traumatic brain injury, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and left ear hearing loss, noncompensably rated.  In short, the Veteran meets the schedular criteria under 4.16(a) for TDIU.

On his January 2015 Application for Increased Compensation Based on Unemployability, the Veteran reported that he graduated high school and had two years of college, but was unable to finish because of "symptoms resulting in missing classes and failures in subjects due to lack of concentration."  The Veteran attributed his unemployability to his service-connected traumatic brain injury and migraines.  



The evidence indicates that the Veteran has not worked since 2009, when he was employed in Information Technology/Networking.  During the June 2013 hearing, he reported that he was let go because he was taking too much time off due to his headaches.  

An August 2014 VA examiner indicated that the Veteran's headaches would impact his ability to work because for 2 days a week, he has a severe headache and feels he cannot do anything.
  
Although there are various examiners finding that the Veteran's sleep apnea, hearing loss, tinnitus, scar, or headaches would not individually preclude employment, the Board finds that the evidence of record supports a finding that the totality of the Veteran's service-connected conditions, specifically his traumatic brain injury and headaches, render him unable to secure and follow substantial gainful employment.  Reference is made an April 2013 evaluation conducted by the Social Security Administration (SSA) indicating that the Veteran still was physically capable of performing light duty work requiring him to follow simple directions.  However, the Board finds that additional limitations such as the Veteran's impaired short-term memory due to his traumatic brain injury and his recurrent pain from his headaches requiring frequent opportunities to lie down and avoid light and sound would preclude any light duty work that he would physically be capable of.

Based upon the foregoing, the Board finds that the requirements for a schedular TDIU are met, and the claim is granted.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.16.





	(ORDER ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 10 percent for service-connected posttraumatic headaches prior to June 9, 2010 is denied.

A rating of 50 percent for service-connected posttraumatic headaches from June 9, 2010 is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a TDIU is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


